Per Curiam:
The plaintiff in error has no right of eminent domain. It did not give to- the contractor full control of the work. The agreement with him expressly declares if it is not done in a manner satisfactory to the superintendent he may put men in the trench, at the expense of the contractor, to make the necessary change; and further, if the contractor fails to- prosecute the work, with due diligence, the company may finish the same and charge it to the contractor. The assignment of error is not sustained.
Judgment affirmed.